Title: William Caruthers to Thomas Jefferson, 26 March 1813
From: Caruthers, William
To: Jefferson, Thomas


          Sir Lexington 26th Mar 1813
          Your Kind Offer of a pair of Lambs I Will accept With  many thanks I Will contrive Some Some Way to Get them Over & from your Discription of that Breed of Sheep I have Written to Mr Randof to Save me all the Ewe Lambes he Will Spare, (for which I Will pay him his price) I Wish to commence a flock this Summer and We have paid no attention to improveing our
			 Breed of Sheep in
			 this country if I Should Succeed in Getting a Marino Ram I Suppose a Cross of him With
			 your Old Spanish Breed Will Make Good Wool
			 I Would by be Glad to Get a Couple of Shepherds Doggs also as I purpose as Soon as my flock is of Sufficient Size to t Graze them in the mountain in Summer
          Accept My Best RespectsWm Caruthers
        